Citation Nr: 0938971	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  08-03 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 
1965.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.

A hearing was held in October 2008 by means of video 
conferencing equipment with the appellant in St. Paul, 
Minnesota, before Kathleen K. Gallagher, a Veterans Law 
Judge, sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.

In February 2009 the case was remanded to the RO so that 
certain due process concerns could be addressed.  The case is 
now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to have bilateral hearing loss 
that is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bilateral 
hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  In the decision below, the Board has 
granted the Veteran's claim for service connection for 
bilateral hearing loss, and therefore the benefit sought on 
appeal has been granted in full.  Accordingly, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).


In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for bilateral 
hearing loss.  The Board notes that the Veteran's military 
service occupation (MOS) was as part of an artillery 
battalion, and thus, he may have had noise exposure in 
service.  Indeed, while the RO did not concede his exposure 
to acoustic trauma in its August 2007 rating decision, 
service connection was nevertheless granted for tinnitus at 
that time.  The Board concludes that, primarily as a result 
of his MOS, the Veteran was exposed to acoustic trauma during 
his military service.

The Board observes that prior to November 1967, audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  The audiograms in service are therefore presumed to 
have been reported using ASA standards because they were 
recorded prior to November 1, 1967.  Here, in order to 
facilitate data comparison, the ASA standards have been 
converted below - as appropriate -- to ISO-ANSI standards.  

Service treatment record review shows that audiological 
evaluation conducted in association with the Veteran's 
induction examination showed a score of 15/15 bilaterally in 
conjunction with whispered voice testing.  Audio screening 
accomplished less than a week later, also in April 1963, 
revealed right ear auditory thresholds in the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz as, respectively, 15, 0, 
0, 0, and 0.  For the left ear, auditory thresholds in the 
same frequencies were recorded as 15, 5, 0, 5, and 0.  

In the course of the Veteran's audio screening conducted at 
the time of his February 1965 separation examination, right 
ear auditory thresholds in the frequencies 500, 1000, 2000, 
and 4000 Hertz (3000 Hertz findings were absent) were 
reported as 30, 15, 0, and 5, respectively.  For the left 
ear, auditory thresholds in the same frequencies were 
recorded as 10, 10, 5, and 0.  


In addition, recent audiological examinations establish that 
the Veteran has a current bilateral hearing disability that 
satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, 
the Veteran was afforded a VA examination in May 2007, and on 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows, respectively, for 500, 1000, 
2000, 3000, and 4000 Hertz:  5, 5, 15, 40 and 55 (right ear) 
and 10, 5, 15, 45, and 45 (left ear).  Speech audiometry 
revealed speech recognition ability of 96 percent in both 
ears.  Those findings do meet the requirements of 38 C.F.R. 
§ 3.385.  

Bilateral sensorineural hearing loss was also demonstrated on 
VA audiology testing in July 2006.  

Further, audiology findings pertaining to the report of 
private audiologic evaluation in November 2008 met the 
requirements of 38 C.F.R. § 3.385.  

Thus, the remaining question pertaining to service connection 
is whether the Veteran's current bilateral hearing loss is 
related to his military noise exposure.  Although the Veteran 
was not treated for or diagnosed with hearing loss during 
service, the Board notes that the question is nevertheless 
whether the current condition is at least as likely the 
result of the injury he sustained in service, i.e., the 
acoustic trauma, or is it the result of another factor or 
other factors not related to service.  38 C.F.R. § 3.303(d).

In this regard, as noted, the Veteran was afforded a VA 
examination in May 2007 to determine the etiology of his 
hearing loss.  The audiology results are cited above.  The 
examiner reported having reviewed the Veteran's claims file.  
The examiner recorded the Veteran's history of in-service 
noise exposure, to include his working in a motor pool on 
large trucks, being on the rifle range without hearing 
protection, and exposure to missile firing.  Some post-
service occupational exposure to noise was also reported; 
though the Veteran reported using hearing protection during 
that time.  The examiner supplied a diagnosis of bilateral 
sensorineural hearing loss.  She also opined that the 
Veteran's hearing loss was not due to his documented work as 
an artillery man during service.  In support of her opinion 
the examiner noted that the Veteran had normal bilateral 
hearing at the time of his 1965 military discharge and was 
not exposed to noise while in the reserves.  The examiner did 
not, however, point out that the Veteran's bilateral hearing, 
based on review of his service treatment records, was worse, 
albeit not significantly, at the time of his service 
separation as compared to at the time of his induction.  

Review of a private audiology examination report conducted in 
November 2008, discussed above, shows that the Veteran 
reported his in-service noise exposure, brought about by 
being near artillery fire and working in a motor pool.  
Bilateral sensorineural hearing loss was diagnosed.  The 
examiner commented that the configuration of the hearing loss 
was consistent with noise damage.  As mentioned above, the 
audiologic findings met the requirements of 38 C.F.R. 
§ 3.385.  

Generally speaking, with regard to claims for direct service 
connection, medical professionals are called on to render an 
opinion as to whether it is (1) likely that a disability is 
due to a disease or injury incurred in service as opposed to 
some other factor or factors, (2) unlikely that it is due to 
a disease or injury incurred in service as opposed to some 
other factor or factors, or (3) at least as likely that the 
disability is due to a disease or injury incurred in service 
as it is to some other factor or factors.

Here, the assignment of service connection for bilateral 
hearing loss, on a presumptive basis is not warranted.  
Clearly, sensorineural hearing loss was not manifested to a 
degree of 10 percent or more within one year from the date of 
the Veteran's 1965 separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

With regard to service connection on a direct basis, it would 
have been helpful had the above examiners (VA in May 2007 and 
private in November 2008) discussed the standards used in 
testing the Veteran's hearing in service (ASA vs. ISO-ANSI) 
and brought their expertise to bear in this manner regarding 
medically known or theoretical causes of sensorineural 
hearing loss or described how hearing loss which results from 
acoustic trauma generally presents or develops in most cases, 
as distinguished from how hearing loss develops from other 
causes, in determining the likelihood that current hearing 
loss was caused by acoustic trauma in service as opposed to 
some other cause.
The Board, however, finds that, based in significant part on 
the fact that the Veteran's hearing acuity did worsen during 
his military service (though, this was not observed by a 
medical examiner in this case), service connection for 
bilateral hearing loss is warranted.  This determination is 
buttressed by the supporting credible evidence of noise 
exposure in service, and post-service audiometric findings 
meeting the regulatory requirements for hearing loss 
disability for VA purposes.  The Board finds the 
preponderance of the evidence on file presents a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
See Hensley.  

Thus, the Board has decided to resolve the benefit of the 
doubt in favor of the Veteran, finding that it is at least as 
likely as not that the Veteran's current bilateral hearing 
loss is the result of acoustic trauma in service as opposed 
to the result of some other cause or factor.

Thus, for the reasons described above and based on the record 
that it has regarding bilateral hearing loss, the Board 
concludes that there is an approximate balance of positive 
and negative evidence in this case as to whether the current 
bilateral hearing loss in this case is the result of acoustic 
trauma in service.  Accordingly, the Board finds that there 
is a reasonable doubt as to whether the Veteran's current 
bilateral hearing loss is causally or etiologically related 
to acoustic trauma during his period of service as opposed to 
its being related to acoustic trauma after service or some 
other factor or factors, and the Board will resolve that 
doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.




ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for bilateral hearing loss is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


